Citation Nr: 1311426	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma and bronchitis.

4.  Entitlement to service connection for a left foot and ankle disability.


REPRESENTATION

Appellant represented by:	Brian Quinn, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from December 1992 to May 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a low back disability, a left hip disability, a left foot and ankle disability, bilateral hearing loss, tinnitus, asthma, and bronchitis, but granted service connection for patellofemoral syndrome of the left knee, assigning a noncompensable (0 percent) disability evaluation.  The Veteran appealed for a higher initial rating for his left knee disability.  See Fenderson v. West, 12 Vet. App. 119, 125-25 (1999).  He also appealed to establish his entitlement to service connection for the several other disabilities that instead were denied.

In a November 2011 decision, the Board denied his claims of entitlement to service connection for low back and left hip disabilities, as well as his claim for an initial compensable rating for the patellofemoral syndrome affecting his left knee.  The Board, however, instead remanded his remaining claims for service connection for bilateral hearing loss, tinnitus, asthma and bronchitis, and for a left foot and ankle disability for further development and consideration.  The additional development of these claims especially included obtaining outstanding evaluation or treatment records and having him undergo VA compensation examinations for medical nexus opinions concerning the etiologies of these remaining disabilities, particularly in terms of the likelihood they are related or attributable to his military service or date back to his service.  This additional development since has been completed, and these claims are again before the Board.



FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran has hearing loss that incepted during his service, or to a compensable degree within one year of his discharge, or that is otherwise related or attributable to his service.

2.  The preponderance of the evidence weighs against finding that his tinnitus incepted during his service or is otherwise related or attributable to his service.

3.  The preponderance of the evidence weighs against finding that he has bronchitis and/or asthma that incepted during his service or that is otherwise related or attributable to his service.

4.  It is as likely as not, however, that he has current left foot and ankle disability that incepted during his service and that has persisted since.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred or aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  Asthma and bronchitis were not incurred or aggravated by his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  But resolving all reasonable doubt in his favor, he has a left foot and ankle disability as a result of an injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) observed that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess, at 486. 

But a VCAA notice error is not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, VCAA notice letters sent in October 2005, March 2006, and October 2006 informed the Veteran as to each element of notice as set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notices indicated the joint obligation between VA and him to obtain pertinent evidence and information, and that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  Moreover, the letters provided information regarding the downstream disability rating and effective date elements of a pending claim for service connection.  The notices were sent prior to the initial adjudication of his claims, so in the preferred sequence.  The duty to notify therefore has been satisfied.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assistance in obtaining service treatment records (STRs) and other pertinent medical records, as well as the provision of an examination in some cases when necessary to make a decision on the claim.  Id.

The Board concludes the duty to assist in the development of these claims has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file for consideration in this appeal.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to this claim that have not been obtained.  Additionally, he has been provided two VA respiratory examinations regarding his asthma and bronchitis claim, in March 2007 and December 2011.  The latter examination was scheduled pursuant to the Board's November 2011 remand directive.  The Board finds these examination reports to be adequate for adjudicatory purposes, as his health records were reviewed, a full history was taken by the examiner, appropriate tests were conducted, and the VA examiners' opinions are supported by explanatory rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

The Veteran also had a VA examination regarding his left foot and ankle disability in March 2007; however, the Board does not find this examination report to be fully adequate for adjudicatory purposes.  In this regard, objective radiographic tests 
(X-rays) were taken, which the Board finds probative of the claim.  The VA examiner found that the Veteran had a normal foot and ankle, that is, no current disability, based on the X-rays, which were negative, but he did not comment on the abnormal results of other diagnostic tests that were performed during that examination.  He also did not comment on the Veteran's assertions of continued and consistent pain, frequent numbness, and occasional complete loss of strength.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion).  Ordinarily, in this circumstance, the Board would remand for a clarifying opinion, however, as the Board is finding in the Veteran's favor, additional development is not needed.

In regards to his hearing loss and tinnitus claims, the Board remanded these claims in November 2011 so he could be provided a VA examination for a medical opinion concerning these claims.  A notation in the file, however, indicates he refused to be examined at the designated location, and he has not since indicated that he wanted for the examination to be rescheduled or moved to a different location.  The Board sees that his December 2011 VA examination was at the same location as his December 2011 VA respiratory examination, for which he did report.  The Board, then, is at a loss as to why he reported for one examination at this very same location but outright refused to concerning other claims.  Accordingly, he has not provided good cause for refusing the appointment concerning his hearing loss and tinnitus claims, and so these claims will be adjudicated based on the evidence already of record.  See 38 C.F.R. § 3.655 (2012).

The Board is satisfied that the RO/AMC has substantially complied with the Board's November 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, the RO/AMC attempted to obtain private treatment records and to schedule VA compensation examinations for his hearing loss, tinnitus, and asthma and bronchitis claims.  All of these directives were completed, to the extent possible.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Relevant Statutes, Regulations and Cases

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection also may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Certain chronic disorders will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b)  is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, recently held that continuity of symptomatology only can be used to establish service connection for the conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, although, as mentioned, not always, required to associate the claimed condition with a service-connected disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

So service connection may be established either by showing direct service incurrence or aggravation pursuant to Shedden, or by using applicable presumptions, if they are available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Id.  However, although prong (3) does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  Id.

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

In regards to the hearing loss claim, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

In regards to tinnitus, it is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran asserts that he developed hearing loss and tinnitus in both ears as a result of noise exposure during his military service in his capacity as a diesel mechanic and a combat vehicle mechanic, as well as from 50-caliber machine guns that were fired above his head.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a lay person is competent to provide testimony regarding factual matters of which he or she has first-hand knowledge).  The RO conceded this noise exposure in the May 2007 rating decision.  It still has to be established, however, that he has bilateral hearing loss and tinnitus as results or consequences.

His STRs do not mention any complaints of or treatment for hearing loss or tinnitus.  When entering service, he noted no history of ear trouble, and his ears were clinically evaluated as normal.  See Reports of Medical History and Examination dated October 26, 1992.  An audiogram was given, and his puretone thresholds, in decibels, were as follows:




HERTZ


Oct. 1992
500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
5
5
0
0

See Report of Medical Examination dated October 26, 1992.  Pursuant to Hensley, his hearing was "normal" upon entrance.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  There is no separation examination in the record.  His military service ended in May 1995.

Regarding his hearing acuity during service and since, the Board cannot determine that his lay testimony lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)).  This is, however, one of several factors in determining whether he had hearing loss and tinnitus while in service and whether he has had these conditions during the several years since his discharge.  The Federal Circuit Court indicated in Buchanan, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (concluding VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).

That said, negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, there are no medical records noting a diagnosis of hearing loss or tinnitus contained in the record.  Although the Veteran is competent to attest to his hearing difficulties, see Barr v. Nicholson, 21 Vet. App. 303 (2007) (a person is competent to report symptoms that are non-medical in nature)), he does not, as a lay person, have the medical or scientific expertise to render a competent opinion as to whether his hearing loss is disabling under 38 C.F.R. § 3.385.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); and Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).


Rather, the question of whether he has a ratable hearing loss disability as defined by this VA regulation (§ 3.385) is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  And this is true even conceding his noise exposure in service because he has to have consequent ratable disability.

According to the first prong of Shedden, there must be evidence of current disability in order to establish service connection, although the Court also has clarified that this threshold preliminary requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if it resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Without proof of current hearing loss, however, or evidence that he has had it at some point since the filing of this claim, he cannot be awarded service connection because there simply is no present disability to relate or attribute to his military service, including especially to the noise exposure he admittedly experienced during his service.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992)(generally observing that in the absence of proof of current disability, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability).

In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).


The Board's efforts to assist the Veteran with this claim were to no avail, including by remanding this claim in November 2011 to try and have him undergo a VA compensation examination to first determine whether he has a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 and, if determined he does, for a medical nexus opinion concerning the likelihood this current hearing loss disability is the result of his military service or dates back to his service - including especially to any noise exposure or other trauma to his ears that VA already has conceded he sustained.  But unfortunately, as already explained, he indicated he was unwilling to report to the site where his examination was to be performed.  Evidence therefore that might have been obtained from that examination supportive of his claim could not be.  The duty to assist him with this claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He has a concomitant obligation to assist VA in its efforts to assist him with this claim.

As for his tinnitus, as mentioned it is capable of lay observation and experience.  Charles v. Principi, 16 Vet. App. 370 (2002).  So the Board has no inherent reason to doubt that he currently experiences ringing in his ears and, thus, finds that a current tinnitus disability exists.  He attributes this tinnitus to the noise exposure during his military service, which the RO already has conceded occurred.  Accordingly, the first two prongs of Shedden have been met.

The final Shedden prong requires a nexus, or relationship, between the current disability and the incident in service.  But no such nexus has been established.  The file contains no medical evidence mentioning tinnitus; thus, there is no medical evidence etiologically linking his tinnitus to noise exposure during his service.  And as tinnitus is not listed as a "chronic disease" under 38 C.F.R. § 3.309, it cannot be service connected based on evidence of continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even if it was possible to establish a connection to service in this manner, the Veteran has not presented any evidence or provided testimony suggesting he has experienced the symptoms of tinnitus since his service.

Accordingly, the preponderance of the evidence is against his claims of entitlement to service connection for hearing loss and tinnitus, so the benefit-of-the-doubt doctrine does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the event he indicates a willingness to be examined concerning these claims, VA may be able to obtain the evidence needed to support these claims.  In the meantime, however, he has not met the requirements for service connection.

Entitlement to Service Connection for Asthma and Bronchitis

The Veteran asserts that he has experienced shortness of breath and other symptoms of asthma ever since he had an episode of bronchitis during his active duty service, which, he asserts, eventually led to an asthma diagnosis.

He entered service with no complaints concerning asthma, shortness of breath, pain or pressure in his chest, or chronic cough, and his lungs and chest were clinically evaluated as normal.  See Reports of Medical History and Examination dated October 26, 1992.  His STRs indicate he had one episode of bronchitis in January and February 1993.  He was put on light duty for two days, and the final assessment was bronchitis with no active or appreciable disease or no acute or apparent distress (NAD).  He was given an inhaler to use as-needed for wheezing.  See STRs dated January 28 & 29, 1993, February 1, 1993.  There is no record of a separation examination in the file.  His military service ended in May 1995.

He was diagnosed with asthmatic bronchitis in June 2003 after experiencing chills, fever up to 99.5 degrees, aches, productive cough and wheezing.  He said that it had been ten years since he had had a similar illness, presumably referring to the evaluation and treatment he had received while in service.  See Dr. B.F. dated June 12, 2003.  

In January 2004, the Veteran's private physician noted the Veteran had severe bronchitis in service, and since that time had been experiencing asthma.  See Dr. R.K. dated January 24, 2004.

During a March 2007 VA examination, the Veteran told the VA examiner that he was diagnosed with asthma in approximately 2003.  A chest X-ray revealed a normal cardiac silhouette and clear lungs.  The examiner's impression was that the disease was not active.  A pulmonary diagnostic study showed a mild obstructive ventilary defect with a significant response to bronchodilators, which suggested asthma.  The VA examiner noted the etiology of the Veteran's asthma was idiopathic.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 925 (31st ed. 2007) ("idiopathic" means "of unknown cause or spontaneous origin...").  

The March 2007 VA examiner further opined that there is a less than 50/50 probability that the Veteran's asthma is related to active duty service, including the bronchitis diagnosis during active duty.  As explanation for this opinion, the examiner noted there are no conclusive epidemiological data linking infections, such as bronchitis, or service in the military, to causation of asthma in previously normal adults.  See VA examination dated March 20, 2007; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 638 (31st ed. 2007) ("epidemiology" means "science concerned with the study of the factors determining and influencing the frequency and distribution of disease, injury, and other health-related events and their causes...[and] the sum of knowledge gained in such a study.")

The Veteran submitted a letter from his private physician, Dr. R.K., indicating that, per the Veteran's provided history, he was diagnosed with asthma in service, secondary to the damage caused by severe bronchitis.  See Dr. R.K.'s letter dated July 25, 2007.

During the Veteran's December 2011 VA examination, the VA examiner confirmed the diagnosis of asthma.  The Veteran confirmed that he had one episode of bronchitis in service, and that he had had shortness of breath ever since.  A chest 
X-ray revealed clear lungs and a normal heart.  The impression was stable and normal chest X-ray with no acute cardiopulmonary disease.

The December 2011 VA examiner noted that she reviewed the claims file, including specifically the Veteran's February 1993 STR showing treatment for bronchitis, the March 2007 VA examination report, and Dr. R.K.'s July 2007 letter.  She opined that there was less than a 50 percent probability that the Veteran's asthma was caused by bronchitis in service.  A report on asthma issued by the Institute of Medicine, Clearing the Air, found there is limited or suggestive evidence of no association between infection with rhinovirus and the development of asthma in adults.  The examiner noted that rhinovirus is typically what causes viral bronchitis.  She further noted that review of up-to-date, online, PubMed and Morbidity and Mortality reports find no credible literature to support that a one-time upper respiratory infection, even if severe in nature, would be the inciting etiology of asthma.  She explained that asthma is a chronic inflammatory disorder of the airways that requires a long-term inflammatory airway response.  A viral, bacterial, or fungal infection will clear and then be over, that is, there will be no continuing residuals.  In summary, she indicated that review of expert consensus, opinion, and medical literature does not support Dr. R.K.'s position.  See VA examination dated December 22, 2011.

It is undisputed the Veteran has a current diagnosis of asthma.  The evidence shows that he has not had bronchitis since 2004, before the filing of this claim.  The first prong of Shedden, that there must be evidence of a current disability in order to establish service connection, is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Without a current diagnosis of bronchitis, or evidence that he had it during the pendency of this claim, the Veteran cannot be awarded service connection for this disorder.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim).

There remains for consideration, however, whether his since diagnosed asthma is a continuation or progression of the bronchitis he had while in service, i.e., whether he has asthmatic bronchitis attributable to his service or that incepted during his service.

It is undisputed he had bronchitis during his active duty service, specifically, in January and February 1993.  Indeed, his STRs confirm this.

The preponderance of the evidence, however, is against finding a relationship between his current asthma and his bronchitis in service.  Both the March 2007 and December 2011 VA compensation examiners concluded there was a less than 50 percent probability (less likely than not) that the single instance of bronchitis in service had caused the current asthma.  The Board finds these opinions extremely probative on this determinative issue of causation, in that the examiners clearly reviewed the Veteran's medical records, including those specifically concerning his bout of bronchitis while in service, as well as considered his contentions and the opinion of his private treating physician, comparing this supporting evidence to published medical research studies addressing this same issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In contrast, Dr. R.K., the Veteran's treating physician, based her opinion on the Veteran's report to her that he had been diagnosed with asthma, secondary to the damage caused by bronchitis, while in service.  Dr. R.K.'s opinion is not probative to this issue for two reasons.  Primarily, her opinion does not contain any explanatory discussion or supporting rationale regarding the connection between bronchitis and asthma.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Additionally, the evidence does not support the notion that the Veteran was diagnosed with asthma while in service, as opposed to acute bronchitis, and the Board does not find his statement to Dr. R.K. suggesting this credible.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

The Board realizes that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  But consider also that, for non-combat Veterans providing 
non-medical related lay testimony regarding an event during service, or where the event in question is not alleged to have occurred in combat, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, although there is no separation examination in the record, the STRs that detail the Veteran's bronchitis in service do not additionally mention asthma, even as a provisional diagnosis.  Further, he told the March 2007 VA examiner that he was diagnosed with asthma in approximately 2003, and the December 2011 VA examiner lists the diagnosis date as 2004.  Rucker v. Brown, 10 Vet. App. 67 (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  He did assert in his claim for service connection that he was treated for "COPD (asthma)" during his service at the MCRD Base Hospital in San Diego, but the records from that facility do not support the notion that he was treated for anything other than bronchitis, specifically.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran, especially long after the fact); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of his testimony).  As such, the Board places greater weight on the opinions of the VA examiners than his private physician.

There also is no ""treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician that has treated the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).


The Board recognizes that the Veteran has asserted that he has experienced shortness of breath since he had bronchitis in service.  Asthma, however, is not listed as a "chronic disease" under 38 C.F.R. § 3.309, so it cannot be service connected based on evidence of continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even if it was, though, the Veteran has not been shown to have the medical or scientific expertise to render a competent opinion as to whether his shortness of breath in service and since was or is the result of bronchitis versus a manifestation of asthma.  "Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the appropriate diagnosis in service and since and attribution of specific symptoms to a particular diagnosis, including one versus another, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  The Board did indeed obtain a medical nexus opinion in this instance, and it was unfavorable to the claim and, for the reasons and bases discussed, is more probative than the contrary opinion of the Veteran's private physician.

There is no medical evidence that is both competent and credible etiologically linking his shortness of breath to the bronchitis he had in service versus the asthma he has developed during the years since.  Indeed, he told the December 2011 VA examiner that he had experienced shortness of breath since his bronchitis in service, and yet this examiner did not find a cause-and-effect correlation between the disability now shown and that evidenced in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Accordingly, the preponderance of the evidence is against this claim of entitlement to service connection for asthma and bronchitis, so the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to Service Connection for a Left Foot and Ankle Disability

The Veteran asserts he was diagnosed with broken talus and calcaneus bones in his left foot during service, which eventually developed into arthritis in this foot.  

When he entered service, he listed no previous trouble with his feet, and no history of lameness or arthritis.  His feet and lower extremities were clinically evaluated as normal, although it was noted he had moderate, asymptomatic pes planus.  See Reports of Medical History and Examination dated October 26, 1992.

In February 1993, he sprained his left ankle.  He was experiencing mild pain anterior to the left lateral malleolus.  See STR dated February 13, 1993.  Upon follow up, it had full range of motion and normal muscle strength.  See STR dated February 25, 1993.  In August 1993, after experiencing no overt trauma, he complained of pain in the left medial malleolus.  Radiologic examination showed normal bony alignment and no fractures.  This was again assessed as an ankle sprain.  See STR and Radiologic report dated August 17, 1993.

In April 1994, something dropped on the top of his left foot, and he sought medical attention for consequent pain and swelling.  An X-ray was taken, and no fracture was seen, however, he had some degenerative changes in the talus and navicular bones.  See STR dated April 13, 1994.  He was diagnosed with a contusion (bruise).  In September 1994, he complained of continued left foot pain and said that it felt better when wearing a brace.  The pain was at the first and second metatarsal cuneiform joints.  He was given a CAM walker.  See STR dated September 12, 1994.  The file does not contain a separation examination.  His military service ended in May 1995.

The first post-service medical record regarding the left foot concerns him complaining of pain in June 2004.  He told his private physician that he had been diagnosed as having a stress fracture of his talus and calcaneus bone in service, which he was told would eventually lead to arthritis.  He further indicated that it had continued to hurt over the years since separation.  See Dr. R.K. dated June 16, 2004.  On follow up, he showed a loss in range of motion in his ankle.  A bone scan of the foot was ordered, see Dr. R.K. dated June 30, 2004, and it was found to be normal.  See Dr. R.K. dated August 13, 2004.

During the March 2007 VA examination, the Veteran told the examiner that he was treated for left dorsal foot pain in service, which did not clear up and instead worsened.  He said that he was diagnosed with a stress fracture of the talus and calcaneus.  He further added that he now has constant pain in his entire left foot, that it becomes numb, and that it occasionally loses all strength and drags on the ground.  The left foot showed positive Phalen's maneuver and Tinel's sign; however, X-rays were normal and showed no bony abnormality.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1117, 1741 (31st ed. 2007) ("Phalen's maneuver" is "for the detection of carpal tunnel syndrome;" and "Tinel's sign" means "a tingling sensation in the distal end of a limb when percussion is made over the site of a divided nerve.")  The examiner opined that the Veteran's left foot and ankle were normal, finding no condition or disability, and therefore did not give an opinion on etiology.  See VA examination dated March 20, 2007.

An electromyogram (EMG) subsequently was given to the Veteran to ascertain the cause of the occasional numbness in his left foot.  No abnormality was found, and there was no evidence of lumbar radiculopathy or entrapment neuropathy.  See Covenant Health Care dated March 28, 2007.

He also later had a magnetic resonance imaging (MRI), both with and without contrast, which found that he had intertarsal osteoarthritic changes at the left talonavicular and navicular cuneiform joints with osteophyte formation.  See MRI report dated July 14, 2007.  His private physician opined that these osteoarthritic changes resulted from the injury to this foot in service.  She further noted that the arthritis had reduced the left ankle's range of motion.  See Dr. R. K.'s letter dated July 25, 2007. 

In regards to the first requirement of service connection, whether the Veteran has a current disability, the Board finds the evidence regarding his left foot and ankle condition to be in relative equipoise, meaning there is at least as much positive evidence supporting the claim as there is against the claim.  The March 2007 VA examiner did not diagnose a disability because X-rays of the left foot and ankle were negative.  Conversely, the Veteran's private physician diagnosed intertarsal osteoarthritic changes at the talonavicular and navicular cuneiform joints, which she diagnosed based on an MRI of the foot and ankle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1893 (31st ed. 2007) ("talonavicular" means "pertaining to the talus and the navicular bone;" and, "talus" means "tarsal bone[]...that articulates with the tibia and fibula to form the ankle joint; called also ankle...").  So in resolving this reasonable doubt in the Veteran's favor, the Board finds that he has a current left foot and ankle disability because he has been diagnosed with osteoarthritis and since it has been objectively confirmed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003, requiring this objective confirmation.

In regards to the second requirement of service connection, it is undisputed the Veteran injured his left foot and ankle in service, so this, too, is conceded.

The third prong of service connection requires a nexus, or relationship, between the current disability and the incident in service.  The Veteran's private physician has opined that his current arthritis is linked to his injury in service.  He informed her that he was diagnosed with a stress fracture of the talus and calcaneus bones while in service.  There is no record of this diagnosis; however, the Board is not permitted to find this statement not credible simply because there are no contemporaneous medical records that confirm it.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Instead, the Board sees that he has consistently asserted injuring these bones in his feet, even since before his claim was filed.  See, e.g., Dr. R.K. dated June 16, 2004; Claim filed August 21, 2005; VA examination dated March 20, 2007; see also Rucker v. Brown, 10 Vet. App. 67 (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  The fact that degenerative changes were seen in the talus in service, and arthritis found in the talus and navicular after service, provides further support for the Veteran's statement.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The Board thus finds his statements, at least in regard to injuring the talus bone in his left foot, are credible and competent.  In turn, the Board finds the opinion of Dr. R.K. to be both credible and competent, as well as probative to the issue, and that the Veteran's left foot and ankle disability is related to service.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Because the Board is finding the Veteran's lay testimony regarding his injury in service credible, including as concerning the extent of it, his private physician's supporting medical opinion relying on this history, at least partly, is not undermined and therefore does not lessen in probative value.

Accordingly, after carefully reviewing all the evidence on file, the Board finds no reason to reject the competent lay statements and medical evidence of record that are favorable to the Veteran.  To the contrary, this evidence is both competent and credible, so ultimately probative.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There simply is no competent medical opinion refuting, much less probatively outweighing, the opinion supporting this claim.  So, at the very least, the Veteran would be entitled to the granting of this claim with resolution of all reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.

The claim of entitlement to service connection for asthma and bronchitis is denied.

But the claim of entitlement to service connection for a left foot and ankle disability is granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


